Citation Nr: 1037581	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
concussion.

2.  Entitlement to service connection for residuals of a 
concussion.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.  

4.  Entitlement to service connection for residuals of a back 
injury.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a right 
femur fracture.

6.  Entitlement to service connection for cervical spine 
degenerative changes.

7.  Entitlement to service connection for cervical radiculopathy.

8.  Entitlement to service connection for numbness and tingling 
in the lower extremities.

9.  Entitlement to service connection for a heart condition.

10.  Entitlement to service connection for allergies, rashes, 
and/or hives.

11.  Entitlement to service connection for bilateral hip pains.

12.  Entitlement to service connection for an acquired 
psychiatric disorder, including depressive disorder, anxiety 
disorder, and attention deficit disorder.

13.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  

The Veteran performed active military service from March to 
October 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from 
April 2000 and later rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In an April 2000 rating decision, the RO denied an 
application to reopen a claim for service connection for 
residuals of a concussion.  The Veteran submitted a timely notice 
of disagreement (NOD).  

This appeal also arises from pertinent parts of a March 2005 
rating decision wherein the RO determined that new and material 
evidence to reopen finally decided claims for service connection 
for residuals of a right femur fracture; for residuals of a 
concussion; and for a back condition had not been submitted.  
That rating decision also denied service connection for: (1) 
cervical spine degenerative changes; (2) cervical radiculopathy; 
(3) numbness and tingling in the lower extremities; (4) a heart 
condition; (5) bilateral hip pains; (6) allergies, rashes, and 
hives; (7) an acquired psychiatric disorder, including depressive 
disorder, anxiety disorder, attention deficit disorder, or 
neurotic personality; (8) post-traumatic stress disorder 
(hereinafter: PTSD); and, (9) dental trauma.  

In February 2004, the Veteran requested service connection for 
diverticulosis.  This is referred for appropriate action.  In 
August 2006, the Veteran submitted a claim for service connection 
for multiple disorders, including service connection for two 
scars on the right leg that have not been addressed.  This is 
referred for appropriate action.  

In September 2006, the Veteran revoked DAV as his representative.  
In January 2007, DAV reported that they were still the accredited 
representative of the Veteran.  In April 2010, DAV represented 
the Veteran at his hearing before the undersigned; a transcript 
of that hearing has been included in the claims folder.  

In November 2006, the Veteran withdrew his appeal for service 
connection for PTSD, a nerve problem, nightmares, and sexual 
trauma.  The Board therefore has no jurisdiction to address these 
claims.  In June 2009, the Veteran submitted new claims for 
these.  This is referred for appropriate action.  

In a February 2008 rating decision, the RO denied service 
connection for alcoholism, for entitlement to special home 
adaptation, for entitlement to special monthly pension, and 
denied a claim of clear and unmistakable error (hereinafter: CUE) 
in a January 1976 rating decision.  The Veteran submitted a 
timely notice of disagreement (hereinafter: NOD).  In May 2008, 
the Veteran clarified that the NOD pertains only to the denial of 
special monthly pension at the aid and attendance rate and for 
CUE in a January 1976 rating decision.  The RO issued an SOC in 
June 2009 and the Veteran then submitted a VA Form 9, Appeal to 
the Board of Veterans' Appeals, indicating a desire to appeal 
only for special monthly pension.  Thus, the CUE claim is no 
longer on appeal.  In June 2009, the RO granted special monthly 
pension at the aid and attendance rate.  Thus, that matter has 
been resolved.  

Service connection for residuals of a head injury, for residuals 
of a back injury, for lower extremity numbness and tingling, for 
cervical spine degenerative changes, for cervical radiculopathy, 
for allergies, rashes, and/or hives, for bilateral hip pains, for 
an acquired psychiatric disorder, including depressive disorder, 
anxiety disorder, and attention deficit disorder; and, for dental 
trauma is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By rating decision issued in January 1976, the RO denied 
service connection for residuals of a concussion, residuals of a 
back injury, and residuals of a right leg fracture and properly 
notified the Veteran of that decision.  

2.  The Veteran did not appeal the January 1976 rating decision 
and it became final.

3.  Evidence received at the RO since the January 1976 rating 
decision is so significant that it must be considered in order to 
fairly decide the merits of the current claim for service 
connection for residuals of a head injury.  

4.  Evidence received at the RO since the January 1976 rating 
decision raises a reasonable possibility of substantiating a 
claim for service connection for residuals of a back injury.  

5.  Evidence received at the RO since the January 1976 rating 
decision does not raise a reasonable possibility of 
substantiating a claim for service connection for a right leg 
fracture.  

6.  The medical evidence of record reflects that there is no 
current heart-related disability.


CONCLUSIONS OF LAW

1.  The January 1976 RO rating decision, which denied service 
connection for residuals of a concussion, residuals of a low back 
injury, and for residuals of a right leg fracture, is final.  
38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1975).

2.  New and material evidence has been received to warrant 
reopening a finally denied claim for service connection for 
residuals of a concussion and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence has been received to warrant 
reopening a finally denied claim for service connection for 
residuals of a low back injury and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  New and material evidence has not been received to warrant 
reopening a finally denied claim for service connection for 
residuals of a right leg fracture and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  A disabling heart-related condition was not incurred in or 
aggravated by active military service, nor may it be presumed to 
have been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the notices provided in March 2006, September 2006, 
April 2008, and January 2009 address the rating criteria and 
effective date provisions that are pertinent to the claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) clarified that VA must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA must look at the bases for the 
denial in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  

In this case, VA's notice letters sent to the claimant on 
September 13, 2000, and January 30, 2004, include the criteria 
for reopening a previously denied claim.  The January 30, 2004 
notice letter includes the criteria for establishing service 
connection.  Consequently, adequate notice has been provided, as 
VA has informed the claimant of the evidence needed to reopen the 
claims and to establish service connection that was found 
insufficient in the previous denial.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
out-patient treatment reports and private medical reports.  A 
hearing provided the Veteran with an opportunity to set forth his 
contentions before the undersigned Veterans Law Judge.  The 
claimant was afforded VA medical examinations.  Significantly, 
neither the claimant nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In a January 1976 RO rating decision, service connection was 
denied for residuals of a back injury, residuals of concussion, 
and residuals of a right leg fracture.  The Veteran did not 
appeal that decision and, according to the statute and regulation 
in force then, it became final.  See 38 U.S.C.A. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).

In February 2000, the Veteran requested that a claim for service 
connection for residuals of a head injury be reopened.  In an 
April 2000 RO rating decision, that application was denied.  The 
Veteran submitted an NOD in April 2000, although the RO rejected 
the NOD on the basis that the April 2000 rating decision was 
erroneous as issued.  Concerning the sufficiency of the NOD, in 
Gallegos v Gober, 14 Vet. App. 50 (2000), the Court stressed that 
the governing statute, 38 U.S.C.A. § 7105, contains the criteria 
for a valid NOD.  

According to 38 U.S.C.A. § 7105, an NOD must (1) express 
disagreement; (2) be filed in writing; (3) be filed at the AOJ 
(agency of jurisdiction, in this case, the RO); (4) be filed with 
one year of the mailing date of the decision; and, (5) be filed 
by the claimant or authorized representative.  The Veteran's NOD 
meets these requirements.  There is no provision for the RO 
withdrawing an NOD, without the claimant's consent, on the basis 
that the rating decision was issued in error.  See 38 C.F.R. 
§ 19.26 (unless the matter has been resolved by a grant of 
benefits or the NOD is withdrawn by appellant or his 
representative, the agency must prepare an SOC); see also 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 
16-92.  Because the Veteran submitted a timely NOD to the April 
2000 RO rating decision, that decision has not become final.  
38 U.S.C.A. § 7105 (Appellate review will be initiated by an 
NOD).  Therefore, the last final decision denying service 
connection for residuals of a concussion is the January 1976 
rating decision.  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has been 
disallowed by the RO, "the claim may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may not 
be considered" unless new and material evidence has been 
presented.  38 C.F.R. §§ 3.156, 3.160 (2009).  

The earlier version of § 3.156 states that new and material 
evidence is evidence that has not been previously submitted to 
agency decision makers that bears directly and substantially upon 
the specific matter under consideration, that is neither 
cumulative nor redundant and that, by itself, or in connection 
with evidence previously assembled, is so significant that it 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

For applications to reopen that are received on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can neither be cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a) (2009). 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in a 
more complete record for evaluating the disability.  With respect 
to any application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).


New and Material Evidence for Service Connection for Residuals of 
a Head Injury

The relevant evidence in the claims file when the January 1976  
decision was issued consists of service treatment reports (STRs), 
a November 1975 VA examination report, and the Veteran's claims 
and statements.  These are briefly discussed.

The STRs reflect no relevant pre-existing disorder.  The STRs 
further reflect that in July 1965, the Veteran, while a passenger 
in a motor vehicle, was injured in an auto collision.  A naval 
hospital report notes that he was found unconscious at the scene.  
He was hospitalized and treated for concussion.  

A September 1965 STR notes that the Veteran sought medication for 
his nerves.  The report notes that he had hives about the face 
and neck due to anxiety.  

An October 1965 report notes a rash throughout the Veteran's face 
and that he sought continued treatment for nerves.  The report 
notes that he was taking medication for itching and for nausea.  
Other October 1965 STRs note continued hives and that the Veteran 
was advised to consult a psychiatrist after discharge from active 
service.  An October 1965 separation examination report reflects 
that there was no relevant abnormality.  There is no medical 
history questionnaire on which the Veteran might have reported 
psychiatric or neurologic symptoms.  

The Veteran separated from active service in October 1965, but 
did not file a claim for service connection for residuals of the 
auto accident injuries until March 1975.  In a November 1975 VA 
examination report, an examiner stated, "It is difficult for me 
to pin down specific residuals of this automobile accident."  
The examiner noted that the Veteran himself had concluded that 
the accident had caused hives, headaches, nervousness, and 
tenseness.  The VA examiner concluded that the headaches did not 
warrant a specific diagnosis at the present time, but the 
examiner specifically requested further psychiatric examination 
"in order to completely evaluate the patient."  There is no 
record of further psychiatric evaluation.

In January 1976, the RO denied service connection for residuals 
of a concussion on the basis that the VA examination report 
showed no disability of a chronic nature.  The Veteran did not 
appeal the decision and it became final.  

The Board must review the evidence submitted since the final 
January 1976 decision to determine whether any of it is new and 
material evidence.  Because the application to reopen a claim for 
service connection for residuals of a concussion was received 
prior to August 28, 2001, the earlier version of 38 C.F.R. 
§ 3.156 may be used.  It must therefore be determined whether 
newly submitted evidence is neither cumulative nor redundant; 
whether it is so significant it should be considered to fairly 
evaluate the claim; and, whether it results in a more complete 
record for evaluating the service connection claim.  

The evidence submitted since the January 1976 RO decision 
includes VA treatment reports, private medical records, the 
Veteran's claims, statements, and testimony.  

In February 2000, a private psychologist reported that the 
Veteran suffered from significant neurologic deficits, including 
attention difficulty, unusual motor activity, auditory processing 
problem, difficulty focusing, and a short term memory problem.  
The psychologist concluded that these manifestations tend to 
support the Veteran's claim that he had suffered trauma and 
neurological damage during an auto accident during active 
service.  This evidence is new in that it had not earlier been 
considered by VA.  It is material in that it provides two missing 
elements for service connection: medical evidence of a current 
disability and medical evidence of a possible link to a 
concussion suffered during active service.

The newly submitted evidence is new and material and is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  The application to reopen the claim for 
service connection for residuals of head injury must therefore be 
granted.  38 U.S.C.A. § 5108; Manio, supra.  Service connection 
for this disability will be addressed in the REMAND portion of 
the decision.  



New and Material Evidence for Service Connection for Residuals of 
a Back Injury

The relevant evidence in the claims file when the last final 
decision was issued that denied service connection for residuals 
of a back injury (a January 1976-issued rating decision), 
consists of STRs, a November 1975 VA examination report, and the 
Veteran's claims and statements.  

The STRs reflect that no spinal disorder existed at entry into 
active military service in March 1965.  The STRs contain a 
diagnosis of compression fracture of the L1 ileus reflex.  A 
hospital discharge report dated 26 days later notes that the only 
remaining spine-related diagnosis was a contusion of the back 
that did not exist prior to entry.  No other STRs reflect back-
related complaints.  An October 1965 separation examination 
report reflects that the spine was normal and that there was no 
relevant abnormality; however, there is no accompanying medical 
history questionnaire on which the Veteran might have reported a 
relevant symptom.  

As mentioned earlier, the Veteran did not file a claim for 
service connection until March 1975.  In a November 1975 VA 
examination report, an examiner stated, "It is difficult for me 
to pin down specific residuals of this automobile accident."  
The examiner noted that the Veteran himself had concluded that 
the accident had caused occasional back problems.  The VA 
examiner offered a diagnosis of low back syndrome and recommended 
further testing for spinal problems.  An X-ray showed a normal 
lumbar spine, sacrum, and pelvis.  The examiner offered no 
opinion concerning the etiology of the low back syndrome found.  

In January 1976, the RO denied service connection for residuals 
of a back injury on the basis that the VA examination report 
showed no disability of a chronic nature.  The Veteran did not 
appeal the decision and it became final.  

The application to reopen this service connection claim was 
received in December 2003.  Because this application was received 
after August 29, 2001, the revised version of 38 C.F.R. § 3.156 
must be used.  Under the revised regulation, to be sufficiently 
new and material to reopen the claim, the new evidence must raise 
a reasonable possibility of substantiating the claim.  

In December 2003, the Veteran reported that from 1975 to 1997 he 
had treated his back with yoga and homeopathic remedies and that 
from 1999 to 2003 he received VA treatment.  He submitted a 
letter, dated in June 2001, from C. C., D.C.  Dr. C. reported 
having provided treatment for low back pain and right leg pain, 
tingling, and weakness caused by injury received in an auto 
accident in 1965.  This evidence is new in that it had not been 
considered by VA at any time earlier.  It is material in that it 
provides two missing elements for service connection: medical 
evidence of a current disability and medical evidence of a 
possible link to injury suffered during active service.  This 
medical opinion is competent, as it is offered by a medical 
professional, and it is presumed credible for purposes of 
reopening.  Justus, supra.  

The newly submitted evidence is new and material and is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  The application to reopen the claim for 
service connection for residuals of back injury must therefore be 
granted.  38 U.S.C.A. § 5108; Manio, supra.  Service connection 
for this disability will be addressed in the REMAND portion of 
the decision.  

New and Material Evidence for Service Connection for a Right Leg 
Fracture 

The STRs reflect that the Veteran had suffered a right femur 
fracture in 1963, which was prior to active service.  At the time 
of entry, the service department performed a special medical 
evaluation to evaluate the right leg.  The special medical report 
notes that a Kuencher nail was inserted in 1963 at the time of 
the right femur fracture.  The report concludes that the right 
femur fracture was asymptomatic and the Veteran was medically 
qualified for military service.  He had no symptom at present and 
the examiner also specifically found the legs to be of equal 
length.  Thus, no relevant pre-existing right leg disorder 
existed at entry into active military service in March 1965.  

The STRs further reflect that during active service in July 1965, 
the Veteran, while a passenger in a motor vehicle, was injured in 
an auto collision; however, the reports make no mention of a 
right leg injury.  An October 1965 separation examination report 
reflects no relevant abnormality; however, there is no 
accompanying medical history questionnaire on which the Veteran 
might have reported a current symptom.  

In the Veteran's March 1975 claim for benefits, he did not 
mention the right leg.  

In a November 1975 VA examination report, an examiner stated, 
"It is difficult for me to pin down specific residuals of this 
automobile accident."  The examiner noted that the legs were of 
equal length and that there was an 8-inch surgical scar over the 
right thigh where a Kuencher nail was inserted to stabilize the 
femur fracture in 1963.  There was a four-inch scar at the right 
buttock where the nail was later surgically removed.  

Although there is no evidence that the Veteran claimed service 
connection for any leg disorder, in January 1976, the RO denied 
service connection for residuals of a right leg fracture on the 
basis that the VA examination report showed no disability of a 
chronic nature.  The Veteran did not appeal the decision and it 
became final.  

A December 2003 VA out-patient treatment report notes a leg 
length discrepancy due to a pelvic obliquity.  The left leg was 
shorter than the right.  

The application to reopen this service connection claim was 
received in February 2004.  Because this application was received 
after August 29, 2001, the revised version of 38 C.F.R. § 3.156 
must be used.  Under revised § 3.156, to be sufficiently new and 
material to reopen the claim, the new evidence must raise a 
reasonable possibility of substantiating the claim.  

January 2004 VA X-rays showed an old healed right femur fracture.  

In his February 2004 application to reopen the claim, the Veteran 
reported a leg length discrepancy.  In May 2004, the Veteran 
reported that the July 1965 auto accident aggravated the right 
femur fracture in that it caused increased pains.  

A June or October 2004 private treatment report (dated 
ambiguously) notes a complaint of right hip pain following 
trauma.  No diagnosis is legible in the hand-written report. 

In March 2005, the RO determined that new and material evidence 
had not been submitted and denied an application to reopen a 
claim for service connection for residuals of a right femur 
fracture.  The Veteran appealed. 

A July 2006 computerized tomography study of the right lower 
extremity showed a normal right hip joint.  The Veteran had 
reported increasing right femur pain.  There was no evidence of 
malignancy at the healed femur fracture site.  

In August 2006, the Veteran reported that his right leg was 
aggravated by the mandatory running in the Navy.  He reported 
that running had caused right leg and right hip pains.  In 
December 2007, the Veteran again reported a leg length 
discrepancy. 

In April 2010, the Veteran testified before the undersigned that 
one leg was longer than the other before active service.  

The newly submitted evidence is not sufficiently new and material 
to warrant reopening the claim.  The VA evidence of a leg length 
discrepancy due to a pelvic obliquity does not raise a reasonable 
possibility of substantiating the claim.  In fact, that evidence 
would argue against service connection because it attributes the 
leg length discrepancy to a non-service-connected condition.  

Private and VA medical evidence noting recent right hip trauma 
and right femur pain does not raise a reasonable possibility of 
substantiating the claim.  That evidence would also argue against 
service connection, as it raises the issue of intercurrent 
causation.  

The Veteran's testimony that a leg length discrepancy pre-existed 
active service, while new, does not raise a reasonable 
possibility of substantiating the claim, as it also argues 
against service connection.  The claims and testimony that his 
right leg was aggravated by running in the Navy is new, but, even 
assuming its credibility, does not raise a reasonable possibility 
of substantiating the claim, as the Veteran is not competent to 
provide such an opinion and the medical evidence has already 
attributed the leg length discrepancy to a tilted pelvis.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The application to reopen a claim for service connection for a 
right leg fracture is therefore denied.  

Service Connection for a Heart Condition

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a Veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as cardiovascular 
disease, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
will be presumed to have been incurred in service, even though 
there is no evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, he will 
not be afforded this consideration.  

The STRs reflect that no relevant pre-existing heart disorder 
existed at entry into active military service in March 1965 and 
that no relevant abnormality existed at separation; however, at 
separation, there is no accompanying medical history 
questionnaire on which the Veteran might have reported a 
disability.  

An October 2000 VA chest X-ray showed a normal heart. 
 
A December 2004 VA out-patient treatment report notes a history 
of heart palpitation and notes that a Holter(r) monitor would be 
used prior to prescribing tricyclic anti-depressants.  A January 
2004 VA out-patient treatment report notes that the Holter(r) 
monitor diagnosis was arrhythmia.  On examination, however, the 
heart was normal, without murmur, rub, or gallop.  A September 
2008 VA medical evaluation report notes regular heart rate and 
rhythm and no murmur.  The abdominal aorta showed significant 
pseudo aneurism, but also a malignant tumor surrounding the 
abdominal aorta.  Vascular surgery was planned. 

During the April 2010 videoconference hearing before the 
undersigned, the Veteran testified concerning other claims, but 
did not offer information concerning the claimed heart 
disability.   

While the Holter(r) monitor revealed cardiac arrhythmia in December 
2003, the heart has been within normal limits at every 
examination during the appeal period.  Especially probative of 
this fact is the October 2007 VA aid and attendance examination 
report.  Because an aid and attendance evaluator must consider 
all disabling conditions, a finding of a normal heart at that 
time is especially probative.  Because the January 2004 and 
October 2007 examination reports showed a normal heart, the Board 
is compelled to conclude that the heart is not disabled.  

The Court has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no valid 
claim [for service connection]."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The lay evidence is competent with respect to observance of 
symptoms readily observable and it is credible, as there is no 
indication of lack of veracity.  Washington v. Nicholson, 19 Vet. 
App. 362, 367-68 (2005).  However, the lay evidence may not be 
used to establish a diagnosis.  VA regards lay statements to be 
competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of little 
value because no medical expert has found a heart disability.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for service connection for a heart disability is 
therefore denied. 

ORDER

New and material evidence having been submitted, the application 
to reopen claims for service connection for residuals of a head 
injury and for residuals of a back injury is granted.  

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for a right 
leg fracture must be denied.  

Service connection for a claimed heart condition is denied. 

REMAND

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  Handle Expeditiously.

Service Connection for Residuals of Head and Back Injuries

Claims for service connection for residuals of a head injury and 
for residuals of a back injury have been reopened.  VA has not 
provided an examination to determine the etiology of these 
disabilities.  Thus, a VA medical examination must be provided.  
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

Service Connection for Cervical Spine Degenerative Disc Disease; 
Service Connection for Cervical Radiculopathy; Service Connection 
for Lumbar Radiculopathy; Service connection for Bilateral Hip 
Pains

With respect to service connection for cervical degenerative disc 
disease, cervical radiculopathy, lower extremity numbness and 
tingling, and bilateral hip pains, the STRs reflect that no 
relevant pre-existing disorder existed at entry into active 
military service in March 1965, although the Veteran has 
testified that he injured his neck and back in a motor vehicle 
accident prior to active military service.  The STRs reflect that 
in July 1965, while in active service, the Veteran was again 
injured in a motor vehicle accident.  A diagnosis of compression 
fracture of the L1 ileus reflex was made.  

An October 1965 separation examination report reflects that there 
was no relevant abnormality; however, there is no accompanying 
medical history questionnaire on which the Veteran might have 
reported a disability.  

In February 2000, a private psychologist reported that the 
Veteran suffered from significant neurologic deficits that tend 
to support the Veteran's claim that he had suffered physical 
trauma during an auto accident during active service.  

In June 2001, a private chiropractor reported having treated the 
Veteran since 1989 for low back pain and right leg tingling, 
weakness, and numbness.  In June 2001, a private massage 
therapist reported having treated the Veteran for back spasm, 
sciatica, and right leg pains since 1996.  

July 2002 VA X-rays showed degenerative changes of the cervical 
spine and minimal changes of the lumbar spine. 

In December 2003, the Veteran's representative requested service 
connection for "numbness of the leg and pain in joints and 
hip."  In that application, the Veteran claimed that neck and 
back disabilities began in August 1965. 

On February 20, 2004, the RO received the Veteran's request for 
service connection for cerviobrachial syndrome.  Other records 
show that on February 19th, the Veteran had been injured in 
another motor vehicle accident.  The diagnostic results showed 
cervical and lumbar spine degenerative disease, which suggests 
that these cervical and lumbar spine disorders pre-existed the 
February 19,, 2004, motor vehicle accident.  

A February 27, 2004-dated private magnetic resonance imaging 
study reflects that the Veteran reported headaches and neck pain 
following a motor vehicle accident on February 19, 2004.  The MRI 
showed cervical disc defects.  The impression was degenerative 
disc disease with disc bulge with spondylosis and uncinate 
spurring at C5-6 with resulting canal and bilateral foraminal 
stenosis.  There was mild disc disease at other cervical spine 
levels also.  

A February 27, 2004, private MRI of the lumbar spine showed 
degenerative disc disease with mild disc bulges at L1-2 and at 
L5-S1 and hypertrophic changes at the facet joints.  The Veteran 
had reported back pain with numbness and tingling in the legs and 
feet since a motor vehicle accident on February 19, 2004.

In April 2004, private physician W. C. Patton, M.D., reported 
that the Veteran had degenerative disc disease and cervical 
spondylosis in his neck.

May 2004 VA reports note therapy for chronic low back pain 
radiating to the right leg and degenerative disc disease of the 
cervical and lumbar spine.  A June 2004 report notes pain 
radiating from the neck down the spine to the right hip.  These 
pains had started one week earlier.  

A June 2004 private report notes that a right hip X-ray was 
normal. 

A June or October 2004 private treatment report (dated 
ambiguously) notes a complaint of sharp neck pains.  X-rays 
showed degenerative changes.  

A January 2005 VA out-patient treatment report contains a 
provisional diagnosis of lumbosacral radiculopathy.  VA issued a 
manual wheelchair to the Veteran.  

In March 2005, the RO denied service connection for bilateral hip 
pains.  The Veteran filed an NOD in April 2005.  In November 
2006, he reported limitation of motion, swelling, spasm, and 
chronic pain of the right hip.  

During the April 2010 videoconference hearing before the 
undersigned, the Veteran testified that he injured his neck in an 
auto accident prior to active military service.  He testified 
that he informed the Navy about this injury before he entered 
active military service.  He testified that a motor vehicle 
accident during active service aggravated his pre-existing neck 
disability.  He testified that he has received neck treatment 
ever since the auto accident during active military service.  The 
Veteran also testified that he entered active service with a hip 
problem caused by a pin at a femur fracture site.  He testified 
that the pin had come loose and traveled up the leg to the hip.  
He testified that he has been in physical therapy ever since the 
Navy for hip and other problems.  

Because the Veteran suffered head and back injuries during active 
service and post-service neck and back manifestations could be 
related, under the McClendon tenets, VA has a duty to assist by 
offering an examination to determine the nature and etiology of 
all claimed symptoms.  


Service Connection for Allergies, Rashes, and Hives

The Board has grouped these three claims together because of 
overlapping symptoms.  Under 38 C.F.R. § 3.380 (2009), diseases 
of allergic etiology, including bronchial asthma and urticaria, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study must 
be made of its severity at enlistment and subsequently.  Increase 
in the degree of disability during service may not be disposed of 
routinely as natural progress nor as due to the inherent nature 
of the disease.  Seasonal and other acute allergic manifestations 
subsiding in the absence of or removal of the allergen are 
generally regarded as acute diseases, healing without residuals.  
The determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.

The STRs reflect that no relevant pre-existing disorder existed 
at entry into active military service in March 1965.  The STRs 
reflect outbreaks of rashes and hives several times during active 
service.  A September 1965 report notes hives due to anxiety.  An 
October 1965 STR notes seborrheic sicca (dry spots) of the scalp 
and urticaria of the face and posterior neck.  The etiology was 
undetermined, but the Veteran was to discontinue medications, 
presumably on the basis that one or more of them might be causing 
an allergic reaction.  

An October 1965 separation examination report reflects that there 
was no relevant abnormality; however, there is no accompanying 
medical history questionnaire on which the Veteran might have 
reported a disability.  

A March 2003 VA treatment report notes a fungal dermatitis rash 
on the buttocks and posterior thighs.  A December 2003 VA mental 
health clinic report notes that the Veteran used hydrocortisone 
cream for a rash.  

In July 2005, the Veteran complained of itching and skin 
irritation for two months, worse in the recent two days.  
A May 2006 VA psychiatric evaluation report notes a history of 
scabies, herpes genitalis, and herpes zoster.  The examiner 
detected nits at the base of the neck.  

An October 2007 VA aid and attendance examination report notes 
skin changes followed by referral to a hematologist, followed by 
a diagnosis of leukemia.  Allergies are not mentioned. 

In April 2010, the Veteran testified before the undersigned that 
rashes and hives appeared concurrently with anxiety attacks.  The 
Veteran's representative added that the Veteran desired that the 
claims for service connection rashes and hives be considered as 
secondary to a psychiatric disability.  Allergies were not 
addressed at the hearing.  

Because the in-service and post-service skin-related 
manifestations appear similar, the only question remaining is the 
nature and etiology of the current manifestations of allergies, 
rashes, and hives.  Under the McClendon tenets, VA has a duty to 
assist by offering an examination to determine the nature and 
etiology of all claimed symptoms.  

Entitlement to Service Connection for an Acquired Psychiatric 
Disorder, Including Depressive Disorder, Anxiety Disorder, and 
Attention Deficit Hyperactivity Disorder

The STRs reflect that no relevant pre-existing psychiatric 
disorder existed at entry into active military service in March 
1965.  The STRs further reflect that in July 1965, the Veteran 
was injured in a motor vehicle accident and was hospitalized for 
a concussion.  In September 1965, he was evaluated for 
homosexuality.  In September and October 1965, he was treated for 
nerves and hives.

An October 1965 separation examination report reflects that there 
was no relevant abnormality; however, there is no accompanying 
medical history questionnaire on which the Veteran might have 
reported a disability.  Moreover, an October 1965 report, dated 
just prior to separation, notes that he was advised to consult a 
psychiatrist upon discharge.  

A November 1975 VA examination report notes that the VA examiner 
recommended further psychiatric evaluation; however, this was not 
accomplished.  

A January 1976 RO decision does not address service connection 
for a psychiatric condition.  

In February 2000, a private psychologist reported that the 
Veteran suffered from significant neurologic deficits, including 
attention difficulty, unusual motor activity, auditory processing 
problem, difficulty focusing, and a short term memory problem.  
The psychologist concluded that these manifestations tend to 
support the Veteran's claim that he had suffered physical trauma 
and neurological damage during an auto accident during active 
service.  

A December 2003 VA psychiatric evaluation report notes that the 
Veteran reported anxiety attacks since 1975.  He had memory 
problems.  He wore surgical gloves to the interview to prevent 
the spread of germs when shaking hands.  The Axis I diagnoses 
were depression, NOS; anxiety disorder, not otherwise specified 
(hereinafter: NOS); and, history of PTSD and attention deficit 
hyperactive disorder.  

Another December 2003 VA mental health clinic report notes that 
the Veteran attributed PTSD to the recent loss of his private 
business, which he ran for 20 years.  The Axis I diagnosis was 
depressive disorder, NOS.  

The Veteran requested service connection for depressive disorder, 
attention deficit disorder, and for sexual trauma and neurotic 
personality disorder in February 2004.  He claimed that sexual 
trauma was aggravated during active military service.

A May 2004 VA mental status examination report reflects Axis I 
diagnoses of depression NOS, by history; anxiety NOS, by history; 
attention deficit disorder, by history; cannabis abuse, by 
history; and, substance abuse.  

A June 2004 VA psychological consultation report notes that the 
Veteran had been hearing voices since a car accident in 1965.  He 
reported that the voices tell him to get a job and tell him to 
hurt himself.  The examiner, a clinical psychologist, noted that, 
when asked, the Veteran could not describe the voices he heard, 
although he maintained that he had been hearing them for over 40 
years.  The Veteran reported stress, but would not elaborate on 
the cause.  The examiner noted that further evaluation was 
warranted.  The examiner noted that the Veteran reported a myriad 
of symptoms and diagnoses, but with little consistency.  The Axis 
I diagnoses were mood disorder, NOS; rule-out bipolar disorder 
II; and history of alcohol dependency.  He was taking 
psychotropic medication.  Further assessment was needed.  

In March 2005, the RO denied service connection for depressive 
disorder, anxiety disorder, attention deficit disorder, PTSD, and 
neurotic personality.  

In May 2006, An Axis I diagnosis of depression NOS was offered.  

In September 2007, the Veteran underwent a VA mental disorders 
compensation examination.  The Axis I diagnoses were (in order): 
(1) alcohol dependency in remission 14 years; (2) marijuana 
abuse; (3) depressive disorder, NOS; (4) pathological gambling; 
and, (5) attention deficit hyperactivity disorder per medical 
record.  Axis II diagnoses of antisocial features and self-
defeating features were offered.  The examiner, a clinical 
psychologist, felt that the Veteran was not competent to manage 
his own affairs.  

In December 2007, the Veteran requested service connection for 
bipolar disorder, depression, and attention deficit disorder. 

During the April 2010 videoconference hearing before the 
undersigned, the Veteran testified that he was first medicated 
for nervous symptoms during active service.  He recalled anxiety 
attacks with hives during active service.  He testified that his 
chest tightness was a symptom of hives-not a heart disorder.  He 
testified that his current psychiatric diagnoses were bipolar and 
attention deficit hyperactivity disorders.  He testified that his 
mental health caregivers have no way of knowing whether these 
psychiatric disorders might be due to head injury during active 
service.   

Service Connection for Residuals of Dental Trauma

A November 1975 VA examination report notes a partial upper 
bridge and one tooth missing.  

On February 20, 2004, the RO received the Veteran's request for 
service connection for two missing front teeth.  

A December 2004 VA out-patient treatment report notes a complaint 
of dental pain.  The roof of the mouth was reportedly sensitive.  
This had arisen two weeks prior.  The examiner found no reason 
for the pain.  The assessment was pain in roof of mouth, etiology 
unknown.  An Ear Nose Throat consultation was requested.  It is 
not clear that this was accomplished.  

In March 2005, the RO denied service connection for dental 
trauma.  

During the April 2010 videoconference hearing before the 
undersigned, the Veteran testified that prior to separation from 
active military service, root canal work was in progress.  These 
root canal procedures were not completed when he was separated.  
After discharge, the affected teeth became infected and two teeth 
had to be removed about a month after active service.

VA's duty to assist the Veteran in this claim includes offering 
an appropriate examination to determine the nature and etiology 
of any dental-related disability.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
report without good cause.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an 
examination by an appropriate specialist 
(an M.D.) for residuals of a concussion.  
The claims file should be made available to 
the physician for review.  The physician is 
asked to review the claims folders, note 
that review in the report, elicit a history 
of relevant symptoms from the Veteran, 
examine him, and offer a diagnosis, if 
warranted.  For each diagnosis offered, the 
physician is asked to address whether it is 
at least as likely as not (50 percent or 
greater possibility) that the disorder is 
related to a concussion that is shown in 
the service medical records.  

2.  The AMC should make arrangements for an 
examination by an appropriate specialist 
(an M.D.) for residuals of cervical and 
lumbar spine injuries and for any hip joint 
disorder.  The claims file should be made 
available to the physician for review.  The 
physician is asked to review the claims 
file, note that review in the report, 
elicit a history of relevant symptoms from 
the Veteran, examine the spine and hips, 
and offer a diagnosis if warranted.  For 
each diagnosis offered, the physician is 
asked to address whether it is at least as 
likely as not (50 percent or greater 
possibility) that the disorder is related 
to spinal injuries claimed during active 
military service.  The physician should 
offer a rationale for any conclusion in a 
legible report.  

3.  The AMC should also make arrangements 
for an examination by an appropriate 
specialist (an M.D.) to determine the 
nature and etiology of claimed allergies, 
rashes, and hives.  The claims file should 
be made available to the physician for 
review.  The physician is asked to review 
the claims file, note that review in the 
report, elicit a history of relevant 
symptoms from the Veteran, examine him, and 
offer a diagnosis if warranted.  For each 
diagnosis offered, the physician is asked 
to address whether it is at least as likely 
as not (50 percent or greater possibility) 
that the disorder is related to active 
military service.  If the answer to this 
question is "no", then the physician is 
asked to address whether it is at least as 
likely as not that the disorder was caused 
or aggravated by anxiety or other 
psychiatric disorder.  The physician should 
offer a rationale for any conclusion in a 
legible report.    

4.  The AMC should also make arrangements 
for an examination by an appropriate 
specialist to determine the nature and 
etiology of any Axis I psychiatric 
disorder.  The claims file should be made 
available to the mental health professional 
for review.  The physician is asked to 
review the claims file, note that review in 
the report, elicit a history of relevant 
symptoms from the Veteran, examine him, and 
offer a diagnosis if warranted.  For each 
Axis I diagnosis offered, the physician is 
asked to address whether it is at least as 
likely as not (50 percent or greater 
possibility) that the disorder is related 
to active military service.  The physician 
should offer a rationale for any conclusion 
in a legible report.    

5.  The AMC should make arrangements for an 
examination by an appropriate specialist 
for residuals of claimed dental trauma.  
The claims file should be made available to 
the physician for review.  The physician is 
asked to review the dental records from 
active military service, note that review 
in the report, elicit a history of relevant 
symptoms from the Veteran, examine him, and 
offer a diagnosis, if warranted.  For each 
diagnosis offered and/or missing tooth 
found, the physician is asked to address 
whether it is at least as likely as not (50 
percent or greater possibility) that the 
disorder is related to active military 
service.  

6.  After the examinations requested above 
have been completed, the Veteran must be 
examined by an appropriate specialist to 
determine the nature and etiology of the 
claimed bilateral upper and lower extremity 
radiculopathy, neuropathy, or other nerve 
pathology.  The claims files should be made 
available to the physician for review.  The 
physician is asked to review the claims 
files, note that review in the report, 
elicit a history of relevant symptoms from 
the Veteran, and offer a diagnosis if 
warranted.  For each diagnosis offered, the 
physician is asked to address whether it is 
at least as likely as not (50 percent or 
greater possibility) that the disorder is 
related to spinal disc disease or other 
spinal disability.  If the answer to this 
question is "no", then the physician is 
asked to address whether it is at least as 
likely as not (50 percent or greater 
possibility) that the upper and/or lower 
extremity peripheral neuropathy was 
directly caused by active military service.  
The physician should offer a rationale for 
any conclusion in a legible report.    

7.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claims.  
If the benefits sought remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given an opportunity 
to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action by the Veteran is required until he 
receives further notice.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


